Citation Nr: 1733508	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  06-10 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS) and colitis.

2.  Entitlement to rating in excess of 10 percent from February 23, 2011, to October 24, 2012, in excess of 30 percent from October 24, 2012, to July 16, 2014, and in excess of 50 percent thereafter for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1985 to March 1988 with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

In April 2014, the Board remanded the appeal to schedule the Veteran for a Board hearing.  He testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of those proceedings is of record.

In February 2016, the Board remanded this case for further development.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not demonstrate a nexus between the Veteran's current gastrointestinal disability and his service, to include any radiation, asbestos or other toxic exposures therein.

2.  Throughout the appeal period, the Veteran's migraine headache disability has been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a gastrointestinal disability are not met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2016).

2.  Since February 23, 2011, the criteria for an initial maximum 50 percent rating for migraine headaches have been met.  38 U.S.C.S. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Gastrointestinal Disability

The Veteran asserts that he developed a gastrointestinal disability as a result of exposure to ionizing radiation, paint, and asbestos during his military service.  Specifically, he has testified that he handled nuclear weapons and was exposed to asbestos and paint fumes eight hours per day without wearing a mask.  He reports he had intermittent diarrhea and constipation throughout service, for which he did not always go to sick call, and testified that he was diagnosed with IBS during service.  He also testified that his treating physician told him that his gastrointestinal disability could be linked to his exposures during service.  See September 2015 Board Hearing Transcript, p. 3-9.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  
Neither IBS nor ulcerative colitis are radiogenic diseases under the applicable regulations, nor are they diseases specific to radiation-exposed veterans.  See 38 C.F.R. §§ 3.309(d), 3.311(b)(2).  If a claim is based on a disease other than one of those listed VA shall nevertheless consider the claim under the preceding provisions provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C F R § 3.311(b)(4).

A. Factual Background

Service treatment records indicate that in April 1985, the Veteran complained of diarrhea and an upset stomach, denied a chronic history of such symptoms, and was assessed with a viral syndrome, with a note made to rule out mild gastroenteritis.  In June 1985, the Veteran signed a form affirming that he had not been exposed to asbestos prior to or during his military career.  In August 1985, he complained of abdominal pain with vomiting but denied diarrhea, and a note was made to rule out gastritis.  In November 1986, the Veteran became qualified as RADCON (radiological control) emergency personnel.  In December 1986, he became qualified as firewatch.  In January 1987 and February 1988, it was documented that the Veteran was potentially exposed to ionizing radiation while serving on the USS Fulton.  In March 1987, it was documented that the Veteran was potentially exposed to isocyanides and lead while serving on the USS Fulton.  In July 1987, levels of lead and zinc in his blood were measured and deemed to be in the acceptable range.

Post-service, a June 2001 private treatment record noted a diagnosis of acute ileus with abdominal pain and a history of constipation.  In an October 2001 private treatment record, he reported a four-month history of blood per rectum, and he was assessed with a probable anal fissure.  

In March 2003 the Veteran reported a history of ulcerative colitis and was assessed with ulcerative colitis.

In June 2003, the Veteran reported he was in good health until the previous year when he developed colitis, at which point he was hospitalized three times during the year.  He reported occasional constipation and was assessed with colitis.  

In March 2005 the Veteran reported a history of ulcerative colitis in 1985.  

September 2005 x-rays showed mild ileus after the Veteran presented to the emergency room complaining of discomfort to lower abdomen and rectum.  He stated he had been colonoscoped three or four times as well as endoscoped.

In December 2005, the Veteran was diagnosed with active irritable bowel disease.  Colonoscopy and EGD results were normal, however, with no apparent source of bleeding and no inflammation or malignancy.  He was assessed with a history of ulcerative colitis but negative colonoscopy findings

January 2006 treatment records refer to documented and biopsy proven colitis in July 2002 but that the impression had been that it was likely acute and self-limited.  The treatment provider suspected that this was an acute bacterial pathogen as repeat endoscopic evaluation revealed minimal inflammation and the biopsies were negative.  In subsequent laboratory screenings in February 2003 IBD markers were not confirmed and an August 2003 CT scan was felt to be negative and prior wall thickening of the left colon had resolved.  The treatment provider assessed a suspected anal fissure, a history of acute and self-limited colitis, but doubted any ulcerative colitis or Crohns disease and suspected functional abdominopelvic pain.

In August 2006, the Veteran was diagnosed with IBS.  He was noted to have had a normal colonoscopy in December 2005 and that any ulcerative colitis had resolved as of this date. 

An April 2009 colon biopsy identified no colitis, dysplasia or malignancy.  The impression was of a normal colon and ileum.

On August 2010 VA examination, the examiner noted that there was no evidence of ulcerative colitis or any bowel dysfunction during service.  The examiner noted mention of ulcerative colitis since 2001 but no documentation of actual colitis being diagnosed on the basis of endoscopy or proven by biopsy.  The examiner noted that two separate gastroenterologists (in 2005 and 2010) reviewed the records and did colonoscopies and biopsies and neither found evidence of colitis.  The examiner concluded that there was no evidence of ulcerative colitis during service or the appeal period and that therefore an opinion was not indicated regarding ulcerative colitis.  Regarding IBS, the examiner noted the Veteran's reports of having bowel symptoms around 1988 but did not find documentation of this.  The examiner noted that bowel symptoms have been documented since around 2001, varying from diarrhea to lack of bowel movements for several days and including subjective complaints of blood in stool, monthly constipation, episodic diarrhea lasting up to 4 days, and abdominal pain several times per week.  The examiner noted that colonoscopy and colon biopsy in 2010 were normal and upper GI and small bowel x-rays that year were also normal.  The examiner opined that IBS is less likely as not caused by or a result of military service, reasoning that there is no evidence that he had irritable bowel symptoms or bowel dysfunction in the military service, and that the first documentation of this is around 2001, 13 years after military service. 

At a March 2011 GI consult the Veteran reported a history of ulcerative colitis.  The gastroenterologist noted that this was not documented, as the Veteran stated he was diagnosed resultant from a 2001 endoscopy at Pinehurst hospital.  The Veteran had reported heartburn and abdominal pain during the summer of 2010, which was felt to be secondary to IBS.  The gastroenterologist noted normal upper GI series and EGD, and a biopsy showing negative H. Pylori.  The examiner assessed IBS and ulcerative colitis diagnosed in 2001 with no active disease on any subsequent biopsies.  The treatment provider felt that the Veteran's current symptoms were more likely due to IBS and not IBD and that he did not need an endoscopy.  

In July 2011 the Veteran underwent anal fissure surgery.  VA gastroenterology notes through September 2015 show continuous treatment for history of ulcerative colitis and IBS.  A September 2015 biopsy showed possible ulcerative colitis. 

In February 2017, a medical opinion was received from a physician concerning the Veteran's condition in order to address whether any GI condition arose during service or is otherwise related to any incident of service and to assess whether any such condition could be considered a radiogenic condition.  The physician explained that ulcerative colitis was diagnosed in the early 2000s, but the records confirming such a diagnosis were not documented.  However, symptomatology and random colon mucosa biopsies confirmed diagnosis of UC, for which the Veteran continued treatment.  The examiner noted that the Veteran also continues having diagnosis of IBS, because he continues having symptoms such as anal fissure, despite further biopsies showing inactive colitis.  

The physician opined that it is less likely than not that the Veteran's GI diagnoses arose during service or are otherwise related to any incident of service, including treatment for gastrointestinal complaints in April 1985 and August 1985 and confirmation of exposure to ionizing radiation, isocyanides, lead and zinc while serving on the USS Fulton.  The physician explained that the two notes documenting GI symptoms in the Veteran's service treatment records in 1985 diagnosed viral infections, which were acute by nature.  It was clear to the physician that the Veteran's current GI problems had onset in early 2000's based on VA medical records.  The physician acknowledged that the Veteran had bene told at some point that his symptoms may have something to do with his exposures in service.  However the physician noted that there is no medical literature to support this statement, which is speculative.  Not one of the GI problems, irritable bowel disease (ulcerative colitis), or IBS has been associated etiologically with ionizing radiation, isocyanides, lead or zinc and no known medical literature supports this correlation.  The physician further noted that ionizing radiation has been associated with GI cancer, but not with irritable bowel disease or IBS.  Therefore, there is no medical basis for this association and the Veteran's GI conditions are less likely than not radiogenic diseases. 


B.  Analysis and Findings

Based on a review of the evidence of record the Board finds that service connection is not warranted for the Veteran's GI disability, to include as due to any possible asbestos, radiation or other identified exposure.  

As noted above, the Veteran's GI conditions, whether IBS or ulcerative colitis or both, are not known to be radiogenic diseases.  Furthermore, there is no scientific or medical evidence of record that either condition could be considered an unlisted radiogenic disease or would be caused by exposure to radioactive substances.  38 C.F.R. § 3.311(b)(4).  The February 2017 physician's opinion notes that there is no medical literature that links ulcerative colitis or IBS to radiation exposure.  The only evidence to the contrary are the Veteran's statements that he had been told there may be a link by a previous VA treatment provider.  However, there is no indication from the VA treatment records that any such association has been suggested by any physician.  Even if such a suggestion had been made, the Board affords more probative value to the 2017 physician's opinion, which is based on a review of the Veteran's file and provides a definitive and specific answer to the question based on an assessment of the known medical literature.  Therefore, there is basis for service connection due to radiation exposure and no further development in that regard is required.  Id. 

Service connection is still available on a direct basis, assuming the requisite elements are met.  38 C.F.R. § 3.303; see Combee v. Principi, 34 F.3d 1039, 1043 (1994).  There is however, also no scientific or medical indication in the record that the Veteran's GI conditions are due to exposure to asbestos, paint fumes, isocyanides, lead or zinc.  Again, the February 2017 physician's opinion holds the most probative weight with regard to this question and notes that the Veteran's in-service diagnoses were viral and acute in nature and that his current GI conditions did not onset until the early 2000s.  Although the Veteran reports he was diagnosed with IBS during service, service treatment records show the Veteran was treated for the abdominal problems the Veteran described, but that he was not diagnosed with IBS.  Indeed June 2003 treatment records show that the Veteran stated he was in good health until the previous year's abdominal symptoms.  The Veteran did not report a history of IBS at or before that time to treatment providers. 

To the extent the Veteran relates his current GI disabilities to service, to include exposures therein, he is not competent to render such an opinion, as to assess the etiology and onset date of gastrointestinal disorders requires medical expertise that he does not possess.  

The preponderance of the evidence is therefore against a finding that the Veteran's current GI condition is related to any incident or exposure during service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Increased Rating - Headaches

The Veteran has been service connected for migraine headaches secondary to an inservice traumatic brain injury (TBI) pursuant to Diagnostic Codes 8045 and 8100.  He was in receipt of a 10 percent rating from February 23, 2011, to October 24, 2012 for migraine headaches.  The Veteran asserted that a higher rating was warranted based on his symptomatology.  A 30 percent disability rating has since been granted from October 24, 2012, to July 16, 2014, and a 50 percent rating since then.  

A.  Applicable Law

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

Diagnostic Code 8045 provides ratings for brain disease due to trauma.  Distinct comorbid diagnoses should be separately evaluated under the applicable diagnostic code unless the associated signs and symptoms overlap with those used to assign the rating under DC 8045.  See 38 C.F.R. § 4.124a, DC 8045, Note (1); Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (stating that "a listed condition should be rated under the DC that specifically pertains to it").  As such, the Veteran's migraine headaches are rated under Diagnostic Code 8100, which states that migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

B.  Relevant Factual Background

January 2011 treatment records show the Veteran was assessed with a severe headache with some photophobia and decreased neck mobility; he reported some dizziness but no syncopal episodes.  A 10 point review of his traumatic brain injury symptoms was otherwise unremarkable.

The Veteran underwent a VA examination in August 2011, where he reported that he had migraine headaches prior to entering the military but these had resolved and reappeared in 1989.  He stated they occurred 3-4 times per week and lasted up to 2-3 days.  He reported medication helped, and he denied vertigo, nausea or vomiting but noted blurry vision.  He also complained of dizziness for "years" occurring with his headaches and with bending over or getting up too quickly, resulting in some balance issues.  He stated that all of his headaches were prostrating.  The report noted that the headaches had no effect on activities of daily living and that the Veteran worked as an electrician's helper in 2008, but felt dizzy and missed approximately 4 days in the last year he worked.  He also reported hypersensitivity to light but not sound.  
In April 2012 the Veteran reported dizziness and headaches for a week.  He denied nausea or vomiting but did have sensitivity to light with the headaches.

In October 2012 the Veteran underwent another examination, where he reported daily headaches and intermittent dizziness.  He also described associated hypersensitivity to light and sound and blurry vision.  He reported headaches occur 3-4 times per week and last all day, up to 24 hours.  He stated they are worse with physical activity and medications do not help.  He reported that 100 percent of them are prostrating.

In his March 2013 substantive appeal, the Veteran stated his head hurt 4-5 days per week and he was dizzy all the time.  In June 2014 he stated his headaches kept him down 3-5 days at a time.

A July 2014 VA examination report noted the Veteran continues to have headaches of at least mild to moderate intensity most days of the week and prostrating headaches 3 or 4 days per week with associated dizziness.  He reported typical duration was less than 1 day.  The examiner concluded that the Veteran has very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  They incapacitate him anywhere from 8-20 hours per week on average and when he was working he would miss at least a day or 2 per week of work because of his head pain.

At his 2015 Board hearing, the Veteran stated when he has a migraine he has to lie down and cannot do anything but get up to go to the bathroom.  He has to keep it dark, with no noise or TV.  These headaches occurred twice weekly with no nausea and forced him to lie down 4 hours at a time.  He reported dizziness when bending over.

September 2016 VA examinations show the Veteran continues to have severe headaches 3-5 times per month requiring that he retreat to a dark and quiet place, along with associated dizziness most days, photosensitivity, and sensitivity to sound.

C.  Analysis and Findings

The Veteran is competent to report on the onset and recurrence of symptoms such as headache pain and photosensitivity.  He is thus competent to characterize the nature of his headaches, which he has described as lasting for hours to days and precluding any activities.  Although there have been inconsistencies in the average duration and frequency of the reported headaches, the Veteran has consistently stated that they occur multiple times per week and based on his testimony, would be productive of severe economic inadaptability.  Given this competent and credible testimony, a maximum rating of 50 percent is warranted throughout the appeal period.  


ORDER

Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome and colitis, is denied.

An initial 50 percent rating for migraine headaches is granted from February 23, 2011.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


